DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “at least a portion of the fabric remains on an outermost surface on the bottom surface of the material composition; and bonding the portion of the fabric on an outermost surface on the bottom surface of the material composition to a roof.”  The examiner notes that applicant’s specification discloses that, “If desired, the fabric can be melted completely or partially during the manufacturing process as long as when the fabric is cooled a  on the bottom surface of the material composition to a roof.  Claims 2-5 include similar limitations.

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou et al. (US 2014/0215937 A1).

Regarding claim 1, Zhou et al. (“Zhou”) teaches a thermoplastic membrane assembly ‘16’ that includes reinforcing fabric ‘24’ (a carrier mat as claimed) as shown in FIG. 2, wherein reinforcing fabric ‘24’ is laminated between first layer ‘26’ and second layer ’28’ ([0017]).  Zhou teaches that the fabric reinforcement ‘24’ may carry (i.e. have disposed thereon) coating ‘31’ that includes binder ‘34’ with expandable graphite ‘32’ dispersed therein, and that in one or more embodiments, the binder may include an asphalt (an upper asphaltic layer as claimed) ([0060] and Fig. 2; also [0046]).  

Zhou also teaches a membrane assembly (composite ’40’) that includes a fabric backing ‘42’ (at least one fabric as claimed) adhered or otherwise secured to a planar surface ‘47’ of membrane ‘46,’ wherein membrane ‘46’ may include the features of the membranes with respect to membrane ‘16’ ([0065]).   Zhou teaches that fleece backings of the type that are useful as fabric backings for roofing membranes are generally known in the art as described in U.S. Pat. Nos. 4,996,812, 5,422,179, 5,981,030, and 6,502,360 which are incorporated by reference ([0067]).  The examiner notes that U.S. Pat. Nos. 6,502,360 teaches a nonwoven comprising polypropylene fibers (polypropylene as claimed) (col. 2 line 65 to col. 3 line 19).

Zhou further teaches that fabric ‘42’ includes fabric substrate ‘44’ and expandable graphite ‘32’ which, in one or more embodiments, may be dispersed within a polymeric matrix ‘48,’ which may also be referred to as binder ‘48,’ disposed on fabric substrate ‘44’ in the form of a coating ‘51’ ([0066]).  Zhou teaches that reference can be made to the expandable graphite and binders described “above” for practice of these embodiments (0067]).  Zhou teaches that, as shown in FIG. 3, coating ‘31’ may form a layer or partial layer on the fibers or filaments of substrate ‘44,’ and in other embodiments, coating ‘51’ forms a layer or partial layer over the a lower asphaltic layer that is partially embedded into the fabric, wherein at least a portion of the fabric remains on an outermost surface on the bottom surface of the material composition as claimed) ([0066] and [0075]).    


With regard to the claimed limitation “bonding the portion of the fabric on an outermost surface on the bottom surface of the material composition to a roof,” Zhou teaches that membrane assemblies 16 and 16' may be secured to deck 12 and/or insulating layer 14 by using known techniques ([0014]-[0015]).  For instance, Zhou teaches that, in one or more embodiments, membrane assemblies 16 and 16' are mechanically attached to deck 12 through a plurality of mechanical fasteners ([0014]).   Zhou also teaches, in an embodiment, that “as will be described in further detail below, adhesive layer 20 may be interspersed within and/or adhered to a fabric backing” (emphasis added, see [0015], [0065]-[0066], [0076], [0079] and Fig. 3).  Thus, Zhou teaches the claimed limitations.

In the event that Zhou is found not to anticipate the claimed limitation “wherein at least a portion of the fabric remains on an outermost surface on the bottom surface of the material composition; and bonding the portion of the fabric on an outermost surface on the bottom surface of the material composition to a roof,” Zhou teaches that, with respect to manufacture of the membrane assembly, where a membrane includes a fabric backing that carries expandable graphite, the expandable graphite may be deposited in the fabric prior to attachment of the fabric to the membrane or, in other embodiments, after the fabric is attached to the membrane ([0076]).  Zhou further teaches installation of a membrane assembly, wherein in one or more embodiments, the membranes of the invention can be secured to a roof deck using a variety of techniques, all of which are known in the art ([0079]).  

Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have first deposited the expandable graphite-containing .



Claim Rejections - 35 USC § 103

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2014/0215937 A1), as applied to claim 1 above, in view of Zanchetta et al. (US 2011/0281094 A1). 

Regarding claims 2-5, Zhou remains as applied above, and further teaches use of adhesives and/or a cement binder ([0015], [0062] and [0067]).

Zhou does not explicitly disclose heat welding, hot mopping, using molten asphalt, or using cold applied mastics and cements.

However, Zanchetta teaches that there is a need for a roofing material having an APP-modified outer surface that is versatile with respect to application, e.g., it can be applied using the standard methods including torching, hot-mopping (e.g., using a hot SES-modified
asphalt mopping compound), or a cold process adhesive, depending on the requirements of a particular application ([0013]-[0014]).  Zanchetta teaches using factory applied layers that allow for enhanced adaptability in the method of installation (e.g., hot mopping, torching, or cold adhesive application) (Abstract and [0053]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the bonding process of Zhou with standard methods that include torching (welding), hot-mopping (e.g., using a hot SES-modified asphalt mopping compound), or a cold adhesive application, in order to selectively apply a process that is most desirable in a particular climate or for the particularities of a given roof, as taught by Zanchetta ([0013]-[0016] and [0053]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2014/0215937 A1), as applied to claim 1 above, in view of Nagy et al. (US 2013/0295360 A1). 

Regarding claim 6, Zhou remains as applied above.

Zhou does not explicitly disclose wherein the fabric has a basis weight between 5 and 20 g/m2, the fabric has a thickness between 0.1 and 0.5 mm, and the fabric has a tensile strength of at least 20 N/5mm.

However, Nagy teaches a reinforcing fabric for a cementitious board that is useful in roofing applications (Abstract, [0019] and [0036]-[0037]).  Nagy teaches that, prior to coating, the fabric has a desirable areal weight, for instance, about 15 grams/m2 to about 300 grams/m2, and that in an embodiment, the fabric has a thickness of about 5 mils to about 22 mils prior to coating ([0024]).  Nagy also teaches that, in an embodiment, the fabric may also possess an ASTM D309 tensile strength of at least about 50 pounds per inch (lbs/in), such as at least about 85 pounds per inch to about 95 pounds per inch, such as at least about 100 pounds per inch to about 130 pounds per inch, or even greater in the machine direction and in the cross-machine direction ([0024]).  As calculated by the examiner, the disclosed ranges overlap with the claimed ranges.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric of Zhou with an areal weight of about 15 grams/m2 to about 300 grams/m2, a thickness of about 5 mils to about 22 mils, and an ASTM D309 tensile strength of at least about 100 pounds per inch to about 130 pounds per inch, or even greater, in order to provide a reinforcing fabric that is made from materials such as polypropylene and polyethylene and can successfully be employed in reinforcement applications such as roofing applications, as taught by Nagy (Abstract, [0019], [0024] and [0036]-[0037]).  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789